UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

PHILIP BEGLEY,

                     Plaintiff,                 1:18-cv-00224-MAT
          -vs-                                  DECISION AND ORDER

NANCY A. BERRYHILL,

                  Defendant.
____________________________________


I.    Introduction

      Philip Begley (“Plaintiff”), represented by counsel, brings

this action under Title XVI of the Social Security Act (“the Act”),

seeking review of the final decision of Nancy A. Berryhill, former

Acting Commissioner of Social Security (“the Commissioner” or

“Defendant”), denying his application for Supplemental Security

Income (“SSI”). The Court has jurisdiction over the matter pursuant

to 42 U.S.C. §§ 405(g), 1383(c). Presently before the Court are the

parties’ competing motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. For the

reasons   set    forth   below,   Plaintiff’s    motion   is   denied,   and

Defendant’s motion is granted. The Commissioner’s decision is

affirmed.

II.   Procedural Status

      Plaintiff protectively filed for SSI on February 7, 2014,

alleging disability since September 6, 2012. This application was

denied initially on April 22, 2014. At Plaintiff’s request, a

hearing was conducted by administrative law judge Lynette Gohr
(“the ALJ”) in Buffalo, New York, on August 5, 2016. Plaintiff,

represented by counsel, appeared and testified via videoconference

from Belmont, New York. David Festa, a vocational expert (“the VE”)

also appeared and testified. On counsel’s advice, Plaintiff amended

his alleged onset date to June 5, 2014. T.38.1

      On August 24, 2016, the ALJ issued an unfavorable decision.

T.7-19.   At      step    one    of     the    sequential        evaluation,     the   ALJ

determined that Plaintiff had not engaged in substantial gainful

activity since the alleged onset date. At step two, the ALJ found

that Plaintiff’s “severe” impairments were a seizure disorder,

diabetes, diabetic neuropathy, cervical radicuopathy, obesity,

partial amputation of his first and second toes on his right foot,

hypertension, and right-sided carpal tunnel syndrome. With regard

to Plaintiff’s history of stroke, the ALJ found insufficient

evidence that this episode continued to have more than a de minimis

affect on his ability to perform physical or work activities, and

therefore it was non-severe; Plaintiff does not challenge this

finding on appeal. Similarly, the ALJ found that Plaintiff’s

medically determinable impairment of affective disorder does not

cause more than minimal limitations in his ability to perform basic

mental work activities and was non-severe. Again, Plaintiff does

not take issue with this finding on appeal. At step three, the ALJ


      1

      Citations    to    “T.”   refer   to    pages   in   the   certified   administrative
transcript.

                                              -2-
determined that Plaintiff’s impairments did not meet or medically

equal a listed impairment. Prior to proceeding to step four, the

ALJ assessed Plaintiff as having the residual functional capacity

(“RFC”) to perform a limited range of light work with the following

limitations: he could perform frequent, but not constant, fine and

gross manipulation of objections with his right arm and hand; he

could only occasionally balance, stoop, kneel, crouch, crawl, climb

ramps and stairs; and he could never work at unprotected heights,

work around dangerous mechanical moving parts, or climb ladders,

ropes, or scaffolds. T.14. At step four, based on the RFC, the ALJ

found that Plaintiff could perform his past relevant work as a

sales clerk. T.17-18. The ALJ proceeded to step five and determined

that Plaintiff, a younger individual (48 years-old) with a high

school equivalency degree, could perform the requirements of the

following representative light exertional jobs that existed in

significant numbers in the national economy: routing clerk, office

helper, and checker. T.17-19. Accordingly, the ALJ entered a

finding of “not disabled.”

     Plaintiff’s request for review of the ALJ’s decision was

denied by the Appeals Council, making the ALJ’s decision the final

decision of the Commissioner. Plaintiff then timely commenced this

action.




                               -3-
III. Scope of Review

         A     district    court       may    set     aside    the    Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error. 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”). “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might       accept   as   adequate    to     support   a

conclusion.’” Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation           omitted).   The    reviewing      court    nevertheless         must

scrutinize the whole record and examine evidence that supports or

detracts from both sides. Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted). “The deferential standard of

review         for    substantial      evidence       does    not     apply     to   the

Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172,

179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109, 112

(2d Cir. 1984)).




                                             -4-
IV.    Discussion

       A.     Summary of the Parties’ Arguments

       Plaintiff asserts that remand is required because the ALJ

“relied heavily on stale State agency medical opinions throughout

his opinion,” and because “the ALJ’s RFC assessment is based almost

entirely on the ALJ’s lay judgment.” Plaintiff’s Memorandum of Law

(“Pl.’s Mem.”) at 7. Plaintiff then asserts that “[t]he only

medical opinion available” was consultative physician Dr. Michael

Rosenberg’s,        but   because      “[t]he       ALJ    rejected   the    moderate

limitations assessed by Dr. Rosenberg” as “allegedly inconsistent

with Plaintiff’s treatment notes[,]” this left the RFC based solely

on the ALJ’s lay judgment. Id. The Commissioner responds that

Plaintiff has misconstrued the ALJ’s decision, which permissibly

gave   “partial      weight”     to    Dr.    Rosenberg’s     opinion.      T.17.   The

Commissioner argues that the ALJ’s evaluation of Dr. Rosenberg’s

opinion       was    supported        by     substantial     evidence.      Plaintiff

additionally contends that it was improper for the ALJ to give

Dr.    Rosenberg’s        opinion      even        partial   weight   because        the

“examination pre-dated both a partial amputation of Plaintiff’s

foot after a lawn mower accident, seizure disorder and a cerebral

vascular accident.” See Pl.’s Mem. at 11. The Commissioner counters

that    the    ALJ    explicitly       considered         those   facts,    and     that

substantial evidence supports the ALJ’s determination that these

impairments did not cause disabling limitations.


                                             -5-
     B.     Point I: Alleged Failure by the ALJ to to Properly Weigh
            the Consultative Physician’s Opinion

            1.     Dr. Rosenberg’s Opinion

     In    April    2014,    two    months    after      Plaintiff   applied     for

disability       benefits,    Michael     Rosenberg,        M.D.,    performed    a

consultative       physical        examination      of     Plaintiff      at     the

Commissioner’s behest. T.238-42. Plaintiff reported a history of

diabetes, high blood pressure, back and neck pain, intermittent

dizziness, and depression, for which he was not taking medication

or participating in treatment. He experienced one seizure at age

15, but had not had any recurrent seizures. Plaintiff’s daily

activities included cooking, cleaning, washing laundry, shopping,

watching   television,       listening       to   the    radio,   and   performing

personal care.

     On examination, Plaintiff walked and stood normally, could

perform a full-range squat, and was able to rise from a chair and

climb on and off the examination table without difficulty. He

reported some mild neck and hip pain and could not walk on his

heels or toes. Plaintiff’s range of motion was decreased in his

neck, back, right shoulder, elbows, right wrist, right hip, and

right knee and ankle. Muscle strength and sensation in his right

arm and right leg and foot were mildly reduced; otherwise, muscle

strength was normal throughout the rest of his body. His grip

strength and hand and finger dexterity were intact bilaterally.

Dr. Rosenberg diagnosed Plaintiff with diabetes, hypertension, back

                                        -6-
and neck pain, a resolved seizure disorder, and a history of

dizziness. For his medical source statement, Dr. Rosenberg opined

that   Plaintiff    had   moderate   limitations       in   bending,   lifting,

pushing, pulling, reaching repetitively with his arms, twisting and

turning his neck, performing overhead activities, performing fine

manipulation, and carrying heavy objects. T.242. Dr. Rosenberg

assigned no limitations with regard to Plaintiff’s ability to sit,

stand, or walk.

            2.     Medical Issues Subsequent to Dr. Rosenberg’s Report

       On June 5, 2014, the amended onset date, Plaintiff “slipped on

a   bank   while   mowing”   his   lawn,   and   his    lawnmower      partially

amputated his first and second toes. T.307-10. Anwar Khan, M.D.,

and Puneet Chahal, D.P.M., performed surgery to debride and treat

Plaintiff’s injured toes. Post-surgery, Plaintiff was instructed to

use crutches and bear minimal weight on his right foot. T.310. At

discharge, Plaintiff’s wound “look[ed] good,” and he was “doing

fairly well.” Id.

       In July of 2015, Plaintiff reported to Physician’s Assistant

Kari Andera (“PA Andera”) that he had some toe pain, for which she

prescribed Tramadol. T.275. There is a note that Plaintiff would be

referred to Gabriel Yacob for pain management, id., but it does not

appear that Plaintiff ever followed up with the referral. Although

Plaintiff complained of pain and numbness at subsequent doctor

appointments, the pain was located in his shoulders and neck, and


                                     -7-
the numbness was in his right anterior thigh and finger tips. E.g.,

T.262. It does not appear that Plaintiff pursued any specific

follow-up treatment with regard to the partial toe amputations.

      On December 26, 2015, Plaintiff had a stroke and a simple

partial seizure. T.286, 324-26, 336-39, 341-43. At the time,

Plaintiff “was not taking his medications regularly,” and he “was

uncontrolled with all of his conditions,” including his diabetes

mellitus and hypertension. T.279. Plaintiff displayed a normal

range of motion in his neck, arms, and legs; his neurological

function and motor function were normal. T.327, 342. His physicians

diagnosed him with diabetes, syncope, and an epileptic seizure. He

was   prescribed      insulin    along   with   pain    and   anti-epileptic

medications.    T.329-30.       Plaintiff   testified    that   he    had   no

subsequent seizures. T.44-45.

      On December 29, 2015, Naveed Shahid, M.D., diagnosed Plaintiff

with an atrial septal defect, ischemic stroke, and epilepsy.

Medications    were    prescribed    for    these   conditions.      T.289-90,

295-301, 338-39. However, Dr. Shahid indicated that Plaintiff’s

atrial defect did not require treatment unless he had recurrent

episodes. T.279, 338. At discharge, Plaintiff’s condition was

described as “[g]ood” and “[s]table.” T.293. Dr. Shahid stated that

Plaintiff should not drive or operate heavy machinery but could

resume activities as tolerated. T.293, 339.




                                     -8-
     On February 8, 2016, Plaintiff reported to Ann N. Anderson,

Physician’s Assistant (“PA Anderson”), that he “does not have any

residual effects” from his stroke and seizures. T.276-77. He stated

that he “walks 5 miles a day,” had not had a podiatry check in

“many years,” and had no weakness, numbness, or dizziness. T.276.

On examination, Plaintiff walked normally and had full range of

motion throughout his body without any swelling or deformity; in

his extremities, he had full range of motion without clubbing,

cyanosis, or swelling. T.277. His diabetic foot exam revealed

normal pulses, sensation, and motor function. PA Anderson stated

that Plaintiff demonstrated no “abnormal findings.” T.277. Although

Plaintiff was not taking his blood pressure medication, his blood

pressure was normal. T.277-78. Later that month, PA Anderson

observed that Plaintiff was “doing well” and walked normally, with

full range of motion throughout his body and normal neurological

function. T.280. Although PA Anderson prescribed pain medication,

Plaintiff indicated that he did not need the medication regularly

and that “a month supply last[ed] him 2-3 months.” T.281. In March

2016, PA Anderson noted that Plaintiff was walking normally, was

“doing   well,”    had   “no   active    complaints,”   and   had   normal

neurological function throughout his body. T.282-83.

          3.      The ALJ’s Weighing of Dr. Rosenberg’s Opinion

     The ALJ determined that although Dr. Rosenberg’s opinion was

based on an in-person examination of Plaintiff, it preceded the


                                   -9-
amended onset date. In addition, the ALJ observed, Dr. Rosenberg’s

findings regarding Plaintiff’s limitations with regard to rotating

the cervical spine and engaging in overhead reaching were not fully

supported by the medical record as “the majority of [Plaintiff]’s

physical examinations . . . were seen to be unremarkable.” However,

the ALJ found Dr. Rosenberg’s “opinion pertaining to [Plaintiff]’s

limitations affecting the right hand are supported by the . . . EMG

study”    in   the     record.     Therefore,     the    ALJ    determined,

“Dr. Rosenberg’s opinion will be given partial weight.”

     As an initial matter, the Court finds that Dr. Rosenberg’s

opinion was    not    rendered   stale   as   the result   of   Plaintiff’s

subsequent stroke, seizure, and two partial toe amputations. “While

the mere passage of time does not necessarily render a medical

opinion outdated or stale, subsequent surgeries and treatment notes

indicating a claimant’s condition has deteriorated may.”

Moon v. Comm’r of Soc. Sec., No. 17-CV01312-MAT, 2019 WL 2240235,

at   *6   (W.D.N.Y.    May   24,   2019)      (citing   Jones   v.   Colvin,

No. 13-CV-06443, 2014 WL 256593, at *7 (W.D.N.Y. June 6, 2014) (ALJ

should not have relied on a medical opinion in part because it “was

1.5 years stale” as of the plaintiff’s hearing date and “did not

account for her deteriorating condition”); Girolamo v. Colvin,

No. 13-CV-06309(MAT), 2014 WL 2207993, at *7-8 (W.D.N.Y. May 28,

2014) (ALJ should not have afforded “great” weight to medical

opinions rendered before plaintiff’s second surgery)).


                                    -10-
       Here, the Court finds that while Plaintiff’s stroke, seizure,

and two partial toe amputations are not insignificant medical

events, they did not cause a deterioration in Plaintiff’s condition

or functional abilities. With regard to the stroke and seizures, it

is significant that Plaintiff’s attorney described them as “almost

non-severe,” “with no noted . . . residual effects[.]” T.39.

       With regard to the two partial toe amputations, the record

does   not     reflect    that     Plaintiff   had   any   limitations   on    his

exertional abilities as a result. As discussed above, Plaintiff’s

treatment providers consistently noted that he was walking normally

and had no neurological abnormalities; indeed, in February 2016, he

reported to PA Anderson that he walked five miles a day. T.276.

       Since    there    is   no   indication   that   Plaintiff’s    condition

deteriorated after the issuance of Dr. Rosenberg’s opinion, the

Court does not find that it should be deemed “stale.” See, e.g.,

Andrews v. Berryhill, No. 17-CV-6368 (MAT), 2018 WL 2088064, at *3

(W.D.N.Y. May 4, 2018) (“The record does not support the conclusion

that Plaintiff’s condition had significantly deteriorated after the

issuance of Dr. Brownfeld and Dr. Selesner’s opinions such that

they were rendered stale or incomplete.”) (citation omitted).

       Plaintiff’s       primary    critique    of   the   ALJ’s   treatment    of

Dr. Rosenberg’s opinion is that the ALJ “rejected the moderate

limitations assessed . . . because they were allegedly inconsistent

with [the] . . . treatment notes.” Pl.’s Mem. at 9-10. Plaintiff


                                        -11-
contends    that    the   ALJ   “‘arbitrarily           substitute[d]    [her]     own

judgment for competent medical opinion.’” Id. at 10 (quotation and

internal    quotation     marks      omitted).     As     discussed    below,     this

assessment of the relevant records is supported by substantial

evidence.

     Dr.    Rosenberg     assigned      moderate        limitations    in   bending,

lifting, pushing, pulling, reaching repetitively with his arms,

twisting and turning his neck, performing overhead activities, and

lifting    heavy    objects.    Of    these,      the    ALJ   only    rejected    the

limitations    on   “rotating     the      cervical      spine   and   engaging    in

overhead reaching” as not “fully supported by the record” since the

“majority of the physical examinations” were “unremarkable.” For

instance, in April 2014, Dr. Rosenberg himself did not find any

decreased range of motion (“ROM”) in Plaintiff’s left shoulder. The

right shoulder was somewhat decreased on elevation, abduction, and

external rotation, but the “remainder of right shoulder ROM [was]

full.” T.241.

     Although Plaintiff reported that his lawnmower accident in

June 2014     had   aggravated       his   neck    and shoulder        pain,   T.312,

Dr. Shafi Raza observed in July 2014, that Plaintiff had full range

of motion in his neck and back and full muscle strength and

neurological function in his arms and legs. T.258. Dr. Raza did

observe that Plaintiff had some shoulder weakness and pain with

internal rotation, and accordingly prescribed pain medication and


                                        -12-
recommended physical therapy. Id. However, Plaintiff never followed

up with the physical therapy recommendation. And, although he

requested stronger pain medications from Dr. Raza in April 2015,

his musculoskeletal examination was normal and he had normal motor

strength   in   his   upper   and    lower   extremities   without   any

neurological abnormalities. T.270.

     In December 2015, Dr. Sameer Gunukula observed that Plaintiff

had normal range of motion in his neck, arms, and legs and normal

neurological and motor function. T.327, 342. On review of systems,

Dr. Gunukula noted that Plaintiff’s neck was “[n]egative for injury

or . . . pain with movement.” T.327. Dr. Gunukula’s examination of

Plaintiff’s neck revealed no vertebral tenderness or crepitus;

Plaintiff’s ROM was “normal,” “supple,” and “without pain;” and he

had “no range of motions limitations.” Id.

     In February 2016, Plaintiff did not complain of shoulder pain

to PA Anderson, who found that he had full range of motion on

examination of his extremities and musculoskeletal system. T.280.

Shoulder pain was not one of the diagnoses listed. T.279. Plaintiff

was given a 30-day prescription for Norco, but he said that a

30-day supply would last him two to three months, T.281, suggesting

that he did not need to take it very frequently. Plaintiff’s

failure to pursue physical therapy as recommended by Dr. Raza and

the fact that he took his pain medications less frequently than

prescribed suggest that his shoulder pain was not so severe as to


                                    -13-
be disabling, contrary to his testimony. See, e.g., Bitz v. Colvin,

No. 14-CV-7453(ADS), 2016 WL 1595383, at *13 (E.D.N.Y. Apr. 20,

2016) (“When viewed in light of the lack of any other medical

evidence within the relevant disability period corroborating the

Plaintiff’s complaints, the fact that the Plaintiff waited nearly

a year and a half to seek follow-up treatment for her back pain

does, at the very least, suggest that the Plaintiff did not suffer

from a totally disabling impairment.”) (citing, inter alia, Banks

v. Astrue, 955 F. Supp.2d 178, 190 (W.D.N.Y. 2013) (affirming an

ALJ’s decision to discredit a plaintiff’s credibility, in part,

because “the [p]laintiff’s failure to seek followup treatment for

alleged        physical   ailments     contradicted       his     claims      of   total

disability and severe symptoms.”)).

      It bears noting that the only aspect of the ALJ’s weighing of

Dr. Rosenberg’s opinion with which Plaintiff appears to take issue

is the “moderate” limitation on “frequent overhead reaching.”2

Dr. Rosenberg did not assign any limitations as to Plaintiff’s

ability to sit, stand, or walk, and none are supported by the

record,    including      Plaintiff’s       own     statements.       With    regard   to

Plaintiff’s        ability     to    lift     and    carry,     the     ALJ    accepted

Dr. Rosenberg’s moderate limitations and limited Plaintiff to light

work.     In    any   event,   the    Court    notes    that    Plaintiff       himself

      2

      At the hearing, counsel’s only questioning of the VE pertained to whether
the jobs identified would still be available if the hypothetical claimant could
only reach overhead occasionally instead of frequently. See T.70.

                                        -14-
testified that he could occasionally lift 20 pounds, T.51-52, which

is not inconsistent with light work. The ALJ likewise accepted

Dr. Rosenberg’s moderate limitations as to bending by limiting

Plaintiff to only occasional stooping. After reviewing the record,

the Court concludes that the RFC assessment was not formulated

based solely on the ALJ’s lay opinion. Rather, the ALJ accepted

almost    all    of   Dr.   Rosenberg’s    medical   source    statement   and

incorporated limitations that were congruent with it and supported

by substantial evidence. Plaintiff’s challenge to the RFC simply

reflects a disagreement between the parties about how to weigh the

evidence.       “Although   the   ALJ’s    conclusion   may    not   perfectly

correspond with any of the opinions of medical sources cited in his

decision, [s]he was entitled to weigh all of the evidence available

to make an RFC finding that was consistent with the record as a

whole.”     Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013)

(summary order) (citing Richardson v. Perales, 402 U.S. 389, 399

(1971) (“We therefore are presented with the not uncommon situation

of conflicting medical evidence. The trier of fact has the duty to

resolve that conflict.”)). Where “there is substantial evidence to

support either position, the determination is one to be made by the

fact-finder[.]” Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir.

1990). Here, there is ample evidence supporting the ALJ’s weighing

of Dr. Rosenberg’s opinion and the RFC assessment. Therefore, the

Court must       “regard    th[e]s[e]    determination[s]     as   conclusive.”


                                        -15-
Davila-Marrero v. Apfel, 4 F. App’x 45, 46 (2d Cir. 2001) (summary

order).

V.   Conclusion

     For   the    foregoing     reasons,     the   Court    finds   that   the

Commissioner’s decision is supported by substantial evidence and

contains no      errors   of   law.   Accordingly,   it    is   affirmed. The

Commissioner’s motion for judgment on the pleadings is granted, and

Plaintiff’s motion is denied. The Clerk of Court is directed to

close this case.

     SO ORDERED.
                                      S/Michael A. Telesca

                                      _____________________________
                                      HONORABLE MICHAEL A. TELESCA
                                      United States District Judge


Dated:     September 24, 2019
           Rochester, New York




                                      -16-
